Per Curiam,
Plaintiffs appeal from the refusal to remore a nonsuit. On July 5, 1920, an automobile owned by defendant and operated by his adult son, collided with a truck, killing plaintiff’s daughter, who was a passenger thereon. Defendant had no knowledge, of nor interest in the par*274ticular errand on which, his son was engaged at the time of the accident; the latter was a licensed driver, who had bought and paid for his own license, and he was not using his father’s machine on any errand or for any purpose of defendant, but was returning from a pleasure trip, accompanied by a number of his personal friends. Moreover, while the car was “used for the benefit of the family,” the son never drove his father and mother; whenever the car was used by them, it was driven by some one other than the son. We see no error in the refusal to remove the nonsuit: see Markle v. Perot, 273 Pa. 4.
The order appealed from is affirmed.